
	

113 HR 2882 IH: Improving Opportunities for Service-Disabled Veteran-Owned Small Businesses Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2882
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. Coffman (for
			 himself, Mr. Graves of Missouri,
			 Mr. Miller of Florida,
			 Mr. Flores,
			 Mr. Hanna, and
			 Mr. Connolly) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Small Business Act and title 38, United
		  States Code to provide for a consolidated definition of a small business
		  concern owned and controlled by veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Opportunities for
			 Service-Disabled Veteran-Owned Small Businesses Act of
			 2013.
		2.Small Business
			 defintion of small business concern consolidatedSection 3(q) of the Small Business Act (15
			 U.S.C. 632(q)) is amended—
			(1)in paragraph (2),
			 to read as follows:
				
					(2)Small business
				concern owned and controlled by service-disabled veteransThe term small business concern owned
				and controlled by service-disabled veterans means a small business
				concern—
						(A)(i)not less than 51 percent
				of which is owned by one or more service-disabled veterans or, in the case of
				any publicly owned business, not less than 51 percent of the stock of which is
				owned by one or more service-disabled veterans; and
							(ii)the management and daily business
				operations of which are controlled by one or more service-disabled veterans or,
				in the case of a veteran with permanent and severe disability, the spouse or
				permanent caregiver of such veteran; or
							(B)not less than 51
				percent of which is owned by one or more veterans with service-connected
				disabilities that are permanent and total who are unable to manage the daily
				business operations of such concern or, in the case of a publicly owned
				business, not less than 51 percent of the stock of which is owned by one or
				more such veterans.
						;
				and
			(2)by adding at the
			 end the following:
				
					(6)Treatment of
				Businesses After Death of Veteran-Owner
						(A)In
				generalSubject to
				subparagraph (C), if the death of a service-disabled veteran causes a small
				business concern to be less than 51 percent owned by one or more such veterans,
				the surviving spouse of such veteran who acquires ownership rights in such
				small business concern shall, for the period described in subparagraph (B), be
				treated as if the surviving spouse were that veteran for the purpose of
				maintaining the status of the small business concern as a small business
				concern owned and controlled by service-disabled veterans.
						(B)Period
				describedThe period referred
				to in subparagraph (A) is the period beginning on the date on which the
				service-disabled veteran dies and ending on the earliest of the following
				dates:
							(i)The date on which
				the surviving spouse remarries.
							(ii)The date on which
				the surviving spouse relinquishes an ownership interest in the small business
				concern.
							(iii)The date that is
				ten years after the date of the veteran’s death.
							(C)Application to
				surviving spouseSubparagraph (A) only applies to a surviving
				spouse of a veteran with a service-connected disability rated as 100 percent
				disabling or who dies as a result of a service-connected
				disability.
						.
			3.Veterans Affairs
			 Definition of small business concern consolidatedSection 8127 of title 38, United States
			 Code, is amended—
			(1)by striking
			 subsection (h); and
			(2)in subsection
			 (l)(2), by striking means and all that follows through the
			 period at the end and inserting the following: has the meaning given
			 that term under section 3(q) of the Small Business Act (15 U.S.C.
			 632(q))..
			4.SBA to assume
			 control of verification of ownership and control status of applicants for
			 inclusion in the database of small businesses owned and controlled by service
			 disabled veterans and veteransThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by adding at the end the following:
			
				47.Vets First
				programNot later than 180
				days after the effective date of this section, the Administrator shall enter
				into a memorandum of understanding with the Secretary of Veterans Affairs that
				transfer control and administration of the program under subsections (e)
				through (g) of section 8127 of title 38, United States Code, to the
				Administrator, consistent with the following:
					(1)Not later than 270
				days after completing the memorandum of understanding, the Administrator shall
				make rules to carry out the memorandum. If the Administrator does not make such
				rules by such date, the Administrator may not exercise the authority under
				section 7(a)(25)(A) until such time as those rules are made.
					(2)The Administrator
				shall assume authority and responsibility for maintenance and operation of the
				database and for verifications under the program.
					(3)Any appeal by a small business concern, at
				the time that verification is denied or a contract is awarded, of any
				determination under the program shall be heard by the Office of Hearings and
				Appeals of the Small Business Administration.
					(4)The Secretary shall, for a period of 6
				years commencing on a date agreed to in the completed memorandum, reimburse to
				the Administrator of the Small Business Administration any costs incurred by
				the Administrator for actions undertaken pursuant to the memorandum from fees
				collected by the Secretary of Veteran Affairs under multiple-award schedule
				contracts. Any disputes between the Secretary and the Administrator shall be
				resolved by the Director of the Office of Management and
				Budget
					.
		5.Memorandum of
			 UnderstandingSection 8127(f)
			 of title 38, United States Code, is amended by adding at the end the
			 following:
			
				(7)Not later than 180 days after the effective
				date of this paragraph, the Secretary shall enter into a memorandum of
				understanding with the Administrator of the Small Business Administration
				consistent with section 47 of the Small Business
				Act.
				.
		
